United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3202
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Brian Edward Bassett,                   *
                                        C [PUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 21, 2005
                                Filed: May 6, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Brian Bassett appeals the 90-month sentence the district court1 imposed after
he pleaded guilty to possessing child pornography in violation of 18 U.S.C.
§§ 2252A(a)(5)(B) and (b)(2), and transporting and shipping child pornography in
violation of 18 U.S.C. §§ 2252A(a)(1) and (b)(1). Bassett argues that the district
court committed reversible error by applying--over his objection under Blakely v.
Washington, 124 S. Ct. 2531, 2536-43 (2004)--certain sentence enhancements based
on facts that were neither admitted nor proved to a jury.

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       The Supreme Court recently decided that the reasoning in Blakely applies to
the federal Sentencing Guidelines, and “[a]ny fact (other than a prior conviction)
which is necessary to support a sentence exceeding the maximum authorized by the
facts established by a plea of guilty or a jury verdict must be admitted by the
defendant or proved to a jury beyond a reasonable doubt.” See United States v.
Booker, 125 S. Ct. 738, 756 (2005). Here, because the supporting facts were not
admitted or proved to a jury, application of the challenged enhancements violated
Bassett’s Sixth Amendment rights. The district court, however, announced an
alternative (though identical) 90-month sentence, which the court stated was based
on the use of its discretion after “consider[ing] all of the factors set forth at 18 [U.S.C.
§] 3553(a).” (Sent. Tr. at 58-59.) We therefore conclude that the Sixth Amendment
error did not affect the ultimate sentence and was harmless beyond a reasonable
doubt. See United States v. Dominguez Benitez, 124 S. Ct. 2333, 2339 (2004) (error
affects substantial rights if it has prejudicial effect on outcome of judicial
proceeding); Neder v. United States, 527 U.S. 1, 7-8 (1999) (for all preserved
constitutional errors other than “very limited class” determined to be “structural,”
reviewing court must disregard all errors that are harmless beyond reasonable doubt;
error is harmful if it affects substantial rights). Further, Bassett’s sentence was not
unreasonable. See Booker, 125 S. Ct. at 764-67.

       Accordingly, we affirm.
                      ______________________________




                                            -2-